Citation Nr: 0838261	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  04-34 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for generalized anxiety 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John B. Carlson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to August 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  The veteran testified at a hearing before the RO 
in December 2004.

In October 2007 the Board remanded this appeal for compliance 
with the Veterans Claims Assistance Act (VCAA); four other 
issues were denied by the Board at that time.


FINDINGS OF FACT

1.  An unappealed rating decision dated in February 1974 
severed service connection for an anxiety disorder. 

2.  The evidence received since the February 1974 rating 
decision does not relate to an unestablished fact necessary 
to substantiate the claim of service connection for an 
anxiety disorder or raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 1974 rating decision that severed service 
connection for an anxiety disorder is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  Evidence received since the final February 1974 
determination wherein service connection was severed by the 
RO for an anxiety disorder is not new and material, and the 
veteran's claim is not reopened.  38 U.S.C.A. §§ 5104, 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA duty to notify and assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v.  
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) and must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  For 
claims pending before VA on or after May 30, 2008, 38 C.F.R.  
§ 3.159 has been amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 Fed.  
Reg. 23353 (Apr. 30, 2008).  The notice requirements apply to 
all five elements of a service connection claim: veteran 
status, existence of a disability; a connection between the 
veteran's service and the disability; degree of disability; 
and the effective date of any award of benefits.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

Letters from the RO dated January 2003 and September 2004 
indicated which portion of information should be provided by 
the claimant, and which portion VA will try to obtain on the 
claimant's behalf.  In October 2007, however, the Board 
determined that VA had not complied with the holding in Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  In Kent v. Nicholson, 
20 Vet. App. 1 (2006), the United States Court of Appeals for 
Veterans Claims (Court) addressed VA's duties to notify and 
assist with regard to new and material evidence.  In order to 
successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when 
providing the requisite notice, it is necessary, in most 
cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must 
provide a claimant notice of what is required to substantiate 
each element of a service-connection claim.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

By the letter dated in October 2007, the RO, in compliance 
with Kent, notified the veteran of the reason for the 1974 
decision to sever benefits and the evidence necessary to 
reopen the claim.  The RO also told the veteran what 
information he should provide, and what information and 
evidence that VA would attempt to obtain.  Additionally, the 
letter notified the veteran of the type of evidence necessary 
to establish a disability rating and effective date if a 
disability was found to be service connected and cited 
examples of evidence the veteran should provide or identify 
as to those matters.  

In view of the foregoing, the Board finds that the veteran 
was effectively informed to submit all relevant evidence in 
his possession and that he received notice of the evidence 
needed to substantiate his claim, the avenues by which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005); see also Mayfield v. Nicholson, 19 Vet.  App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  

As to the timing of notice, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that timing-of-notice errors can be "cured" by notification 
followed by readjudication.  Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II); see Prickett v.  
Nicholson, 20 Vet. App. 370, 376 (2006) ("The Federal 
Circuit specifically mentioned two remedial measures:  (1) 
The issuance of a fully compliant VCAA notification, followed 
by (2) readjudication of the claim."); Pelegrini v. 
Principi, 18 Vet. App. 112, 122-24 (2004) ("proper 
subsequent VA process" can cure error in timing of notice).  

The most recent notice was given to the veteran in October 
2007, and the RO thereafter readjudicated the veteran's claim 
and issued a supplemental statement of the case (SSOC) dated 
in July 2008.  The Court has held that an SSOC that complies 
with applicable due process and notification requirements 
constitutes a readjudication decision.  Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (Mayfield III); see also 
Prickett v. Nicholson, 20 Vet. App. 370 (2006) (holding a 
Statement of the Case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  Because the SSOC complied with the 
applicable due process and notification requirements for a 
decision, it constitutes readjudication of the claim.  As a 
matter of law, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, citing Mayfield II, 444 F.3d at 
1333-34.  

As to the duty to assist, VA is required to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The veteran's relevant 
service and VA records have been obtained.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

Based on the foregoing, the Board concludes no further 
assistance to the veteran with the development of evidence is 
required and that there has been no notice delay or 
deficiency resulting in prejudice to the veteran.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).   





New and Material Evidence

The veteran's anxiety disorder was service connected in March 
1969.  In February 1974 service connection was severed based 
on clear and unmistakable error (CUE) in the original 
decision.  The CUE in this instance was the lack of any 
evidence showing the anxiety disorder in service and the 
absence of a presumptive period for anxiety disorders.  No 
appeal to that decision was recorded within one year.  The 
veteran submitted a request to reopen the claim in November 
2002.  This appeal first came to the Board in October 2007 at 
which time the issue in the present decision was remanded for 
VCAA compliance.  That matter having been addressed the 
appeal has again reached the Board.

Prior unappealed decisions are final; however, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.156(a) (2008).  New 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, no 
evidence had been submitted to show that the veteran incurred 
an anxiety disorder during service.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).   

Since the prior final decision in 1974, evidence has been 
submitted including a report from a March 2003 VA Mental 
Status examination, a statement from the veteran, a completed 
VA Form 9, and the transcript of a hearing attended by the 
veteran.  The question then, is whether any of the evidence 
is new and material.

Both the hearing transcript and the veteran's statements are 
new in that neither is cumulative nor redundant to evidence 
already on record.  Neither, however, is material.  The 
veteran's statements refer to stressor events while on active 
duty that do not relate to the current claim.  That is, they 
do not address an unestablished fact necessary to 
substantiate the claim.  The VA Form 9 and hearing transcript 
refer to political considerations the veteran feels 
influenced VA policy but offers no new rationale or evidence 
to support his claim.

The report of the March 2003 VA Mental Status examination is 
new and not duplicative in that it differs from the prior 
medical diagnosis.  Contrary to the finding of a moderate 
chronic anxiety reaction in 1968, this examination found that 
none of the veteran's anxiety symptoms rose to the level of a 
diagnosable disorder, potentially weakening the veteran's 
claim.  More importantly, the VA examination report is not 
material evidence in that it does not relate to an 
unestablished fact necessary to substantiate the claim.  The 
prior final decision was based on the lack of an in-service 
occurrence with which to connect a present diagnosis.  The 
report does not propose any material connection between the 
veteran's current status and an event or injury in active 
service. 

Evidence submitted since the RO's February 1974 decision, by 
itself or when considered with previous evidence of record, 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.  New and material 
evidence has not been received since the RO's February 1974 
decision; thus, the claim is not reopened.  38 U.S.C.A.  
§§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for an anxiety 
disorder.


______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


